 


 HCON 121 ENR: Providing for a correction in the enrollment of the bill H.R. 3979.
U.S. House of Representatives
2014-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. CON. RES. 121 
 
 
December 12, 2014 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for a correction in the enrollment of the bill H.R. 3979. 
 
 
That in the enrollment of the bill H.R. 3979, the Clerk of the House of Representatives shall correct the title so as to read: An Act to authorize appropriations for fiscal year 2015 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes..  Clerk of the House of Representatives.Secretary of the Senate. 